DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 18-19 recite, “the center axis M1…to the center axis M2” and should recite “the center axis (M1)….to the center axis (M2).”  
Lines 22 and 24 recite “said return flow distributor” and should read “said return distributor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the amendment filed 7/6/20 to claim 1 appears to be new matter.  Specifically the end of claim 1 has been amended to indicate either the supply or return flow distributor comprises two flat surface areas.  The claim then goes on to claim “the plane of symmetry of the supply distributor (1), runs through a corner point (KL) of a cross-section between said flat surface areas (1a and 1b).  As claimed the claim allows for the return flow distributor to comprise the flat surface areas and the corner point of the supply distributor to have a corner point/cross-sectional symmetry relative the flat surface areas of the flow distributor.  This impossible based on Figures 32-34 and page 16 of the disclosure and therefore appears to be new matter.

Claims 2-5 and 11 are rejected based on their dependency to claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 and 11, the claims recite “said one or more connecting sites” which renders the claims indefinite as claim 1 sets forth “one or more connecting sites” between the supply distributor and pipes, and “one or more connecting sites” between the return distributor and pipes. Therefore, claim 1 requires at least two total connecting sites, which makes claims 5 and 11 then go one to state “said one or more connecting sites” which lack antecedent basis which of the “said one or more connecting sites” recited in claim 1 is being referred to in claims 5 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mabes (US 2011/0290464 – previously cited) in view of Semmes (US 2011/0290463 – previously cited) and Rhodes (US 6,038,768).

Regarding claim 1, Mabes teaches a tube register (the tube register is defined as the entirety of 16 in Fig. 1, paragraph [0020]) for a heat exchanger (see Title, Abstract), the tube register comprising: 

a plurality of connecting tubes (16, Fig. 1, see paragraph [0026]) extending between said supply distributor and said return distributor (see Fig. 1) which fluidically connect said supply distributor to said return distributor (see paragraph [0023]); 
wherein said supply distributor is linear, and said return distributor is linear and in parallel with said supply distributor (see Fig. 1 which shows the supply distributor 12 being arranged parallel to the return distributor 14); and 
wherein said plurality of connecting tubes, are situated in a plane, extending between said supply distributor, and said return distributor (see Annotated Fig. A – Mabes, below), 
whereby one or more connecting sites between the supply distributor and the connecting tubes are situated eccentrically, relative to the center axis of the supply distributor, on the supply distributor (the connecting sites are defined as 48 in Fig. 1, see paragraph [0022] which notes the tube opening 48 defines the connection between the tube and header box, as the connecting site is situated perpendicular to the center axis of the supply distributor as shown in Fig 1 and Annotated Fig. A – Mabes, below, the connecting sites suffice as being situated eccentrically relative the center axis of the supply distributor), and 

whereby the connecting tubes plane is eccentric relative to the center axis M1 and eccentric relative to the center axis M2 (see Annotated Fig. A – Mabes below which shows the connecting tubes plane situated perpendicularly relative to the center axes which suffices as being eccentric); 

    PNG
    media_image1.png
    780
    881
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    693
    804
    media_image2.png
    Greyscale

While Mabes teaches wherein the outer surface of said supply distributor or said return flow distributor have two surface areas which are angled relative to one another, Mabes fails to 
Mabes as modified does not teach that the supply distributor or return flow distributor have an inner round tube geometry. Rhodes teaches a header pipe with a round inner geometry (Rhodes, Title, Fig. 2c). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Mabes as modified, with distributors with an inner round tube geometry, as taught by Rhodes, in order to assess the benefits this geometric design has on the effect of the flow turbulence in the distributor and thereby assess the benefits on the desired heat exchange rate in the heat exchanger. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mabes in view of Semmes and Rhodes, as applied to claim 1, further in view of Fletcher (US 4,923,004 – previously cited).

Regarding claim 2, Mabes as modified teaches the tube register according to Claim 1, but does not teach said tube register is made of at least one polymer material. Fletcher teaches a heat exchanger (Fletcher, Title) that is manufactured from a thermoplastic polymer (Fletcher, col. 7, lines 55-63). It would have been obvious to one of ordinary skill in the art, prior to the 

Regarding claim 5, Mabes as modified teaches the tube register according to claim 2, but does not specifically teach that said supply distributor and said return distributor and said connecting tubes are tubes that are manufactured by extrusion, and welded or glued to one another at said one or more connecting sites. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to Applicant to show an unobvious difference. See MPEP 2113.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mabes in view of Semmes and Fletcher, as applied to claim 2, further in view of Otto (US 2015/0034287).

Regarding claim 3, Mabes as modified teaches the tube register according to Claim 2, but does not specifically teach that said supply distributor and the return distributor are made of a first polymer material, and the connecting tubes are made of a second polymer material. 
Otto teaches a heat exchanger (Otto, Title) with a first and a second fluid collector, where the two fluid collectors can be manufactured from different plastics (Otto, paragraph [0017]). 
.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mabes in view of Semmes and Fletcher, as applied to claim 2, further in view of Tsuboi (US 2006/0288721 – previously cited).

Regarding claim 4, Mabes as modified teaches the tube register according to Claim 2, but does not teach wherein said supply distributor, said return distributor, and said connecting tubes are made of the same polymer material. However, Tsuboi teaches an air conditioning system that includes a heat exchanger (see Tsuboi element 3) that states that the heat exchanger is manufactured by the same material (see Tsuboi, paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the tube register of Mabes as modified with the teaching of using the same material to manufacture the entire tube register, as taught by Tsuboi, in order to lower the overall cost in manufacturing of the heat exchanger by using one material (see Tsuboi, paragraph [0024]).

Regarding claim 11, Mabes as modified  as modified teaches the tube register according claim 4, but does not teach that said supply distributor and said return distributor and said connecting tubes are tubes that are manufactured by extrusion, and welded or glued to one 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to Applicant to show an unobvious difference. See MPEP 2113.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 112 rejections made in the previous office action. Applicant asserts the claim amendments have been obviated. See Applicant Remarks, pg. 7. The Examiner disagrees because there has been no amendment to the claim. The Examiner has withdrawn the rejection to a claim objection as the Examiner feels that the objection better suits the claim. Please see the rejection above.  
Remainder of Applicant arguments are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that Mabes does not provide that connecting tubes are in a single plane, further noting that the present invention defines the first plane orthogonally with respect to the longitudinal axis of the supply/return distributor and that Mabes appears to be symmetrical. See Applicant Remarks, pg. 9. The Examiner has considered this argument, but respectfully disagrees and believes as claimed, Mabes teaches the claimed language regarding the plurality of tubes being situated in a single plane and are eccentrically relative to the center axis of the distributors. Further, Applicant’s arguments appears to rely on subject matter in the specification that is not in the claim. In response to applicant's argument that the references fail In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further regarding the argument that the header plates of Mabes have pass plates to divert fluid, on page 9 of Applicant’s Remarks, the Examiner has considered the argument but respectfully finds it moot as it is directed at a feature of Mabes that is not cited in the rejection and does not appear to have an impact on what Mabes does teach with respect to claim 1. 
Applicant further argues that Semmes does not teach that the outer surface of said supply distributor or return distributor have two surface areas which are angled relative to each other. Applicant asserts that Semmes has nothing which shows that the header assembly has two flat surfaces that are angled relative each other and further the motivation to combine. See Applicant Remarks pgs. 11-12. The Examiner respectfully disagrees, as Semmes clearly shows two surfaces angled relative to each other in the Annotated Figure above in the office action. Since Applicant has not made a concrete argument as to how Annotated Figure – Semmes is incorrect the Examiner maintains. Further, regarding the motivation argument the Examiner also disagrees, as the motivation is a simple modification of an analogous element and adjustments to determine how flow changes impact the desired heat exchange in the heat exchanger is a viable motivation. Regarding the argument with respect to the amendment, please see the rejection above as the amendment requires a new grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763